Citation Nr: 0823235	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  03-33 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a mental condition, to 
include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from September 1974 through 
June 1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.


FINDINGS OF FACT

1. At no time since the veteran's discharge from active 
service has he been diagnosed with post-traumatic stress 
disorder.

2.  The veteran has a current diagnosis of major depressive 
disorder.

3.  The veteran's major depressive disorder did not initially 
manifest during his active service.


CONCLUSION OF LAW

The criteria for service connection for a mental disorder, to 
include PTSD, are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303(a), 3.304(f), 4.125(a) 
(2007) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a mental 
disorder, claimed as post-traumatic stress disorder (PTSD).  
Generally, for service connection the claims folder must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." See 
Pond v. West, 
12 Vet. App. 341, 346 (1999). In other words, entitlement to 
service connection for a particular disability requires 
evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is not required.  Rather, a 
diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  See 
38 C.F.R. § 3.304(f).  The United States Court of Appeals for 
Veterans Claims (Court) has taken judicial notice of the 
mental health profession's adoption of the DSM-IV as well as 
its more liberalizing standards to establish a diagnosis of 
PTSD.  The Court acknowledged the change from an objective 
"would evoke . . . in almost anyone" standard in assessing 
whether a stressor is sufficient to trigger PTSD to a 
subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).  

In this case, the veteran does not allege that he had PTSD 
secondary to combat in service.  If there is no combat 
experience, or if there is a determination that the veteran 
engaged in combat but the claimed stressor is not related to 
such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-
89 (1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 
10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996).   The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  

Here, the veteran claims that he has PTSD secondary to an in-
service sexual assault.  See April 2002 claim.  Because 
personal assault is an extremely personal and sensitive 
issue, many incidents are not officially reported, which 
creates a proof problem with respect to the occurrence of the 
claimed stressor.  In such situations it is not unusual for 
there to be an absence of service records documenting the 
events the veteran has alleged.  Therefore, evidence from 
sources other than the veteran's service records may 
corroborate an account of a stressor incident.  See, e.g., 
Patton v. West, 12 Vet. App. 272, 277 (1999).  

As provided by 38 C.F.R. § 3.304(f), if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities; rape crisis centers; mental health 
counseling centers, hospitals, or physicians; tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
38 C.F.R. § 3.304(f).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

Before assessing the credibility of the veteran's claimed in-
service stressors, the facts must establish that the veteran 
has a current diagnosis.  The medical evidence of record 
includes VA treatment records and a January 2006 VA 
examination report.  The evidence shows several years of 
treatment in VA facilities.  In April and May 2002, he was in 
a VA detoxification program for polysubstance abuse.  In May 
2002, he reported symptoms of depression for the year prior, 
manifested by anxiety, tension, trouble understanding, 
concentrating and remembering, and trouble controlling 
violent behavior.  In August 2002, shortly following his 
April 2002 claim, he had a VA consultation secondary to the 
claim of in-service sexual trauma.  The veteran described his 
alleged in-service sexual assault to the examiner, but the 
examiner noted "many inconsistencies" in the veteran's 
account of the incident.  This VA psychologist went on to 
note the veteran's history of depressive disorder, with 
suicidal ideation, socially withdrawn behavior, low energy, 
frequent crying, and limited interest in activities.  Major 
depression was diagnosed at that time.  An October 2002 
follow-up note also indicates inconsistent history given by 
the veteran, and at that time no diagnosis was assigned.  In 
November 2002, the veteran continued to complain of being 
withdrawn and feeling as though someone was out to get him.  
At that time, the impression was "again, [patient] has 
report of atypical psychotic symptoms and what looks like 
voluntary withdrawal; diagnosis has been adjustment 
reaction."  

At no time throughout the veteran's course of treatment is 
there a diagnosis of PTSD.  In fact, the only suggestion of a 
PTSD diagnosis comes from the veteran himself.  As a lay 
person, he is competent to report his symptoms. 
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). The 
veteran's statements, however, are not competent evidence of 
current diagnosis of PTSD. Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992). Competent medical evidence of a current 
disability and medical nexus is required for service 
connection.

In January 2006, the veteran was afforded a VA psychiatric 
evaluation.  The report was based upon physical examination 
and a review of the claims folder.  At that time, he reported 
feeling depressed "about twice a week, but does not feel 
hopeless or suicidal."  The veteran again reported an in-
service sexual assault, but the examiner noted no evidence of 
such in the claims folder.  The examiner noted that the 
veteran was alert and fully oriented, but made poor eye 
contact and closed his eyes and blinked when he talked about 
his assault.  The examiner noted no evidence of cognitive 
impairment in terms of concentration and memory, and no 
evidence of psychotic or suicidal or homicidal thinking.  
Following a review of the claims folder and examination of 
the veteran, the examiner diagnosed major depressive 
disorder, single episode in partial remission.  The examiner 
particularly stated that "although the veteran says he 
suffered an assault, he does not meet criteria for a 
diagnosis of posttraumatic stress disorder."  

There is no diagnosis of PTSD contained anywhere within the 
veteran's record.  Without a diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a), which conforms to the DSM-IV, 
there is no basis upon which to grant service connection 
under 38 C.F.R. § 3.304(f).  The question then becomes 
whether service connection is warranted for the diagnosed 
major depressive disorder under 
38 C.F.R. § 3.303(a).

A review of the veteran's service medical records show that 
he was treated in March 1975 for headaches, ultimately 
diagnosed as psychogenic in nature.  He was referred to the 
mental health clinic for an assessment, and the March 1975 
diagnosis was acute situational maladjustment reaction.  The 
headaches continued to May 1975, after which there was no 
further treatment or symptoms reported.  Following service, 
there was no indication of treatment until the VA treatment 
records described above, which were nearly twenty years 
following service.  No medical doctor has suggested that the 
veteran's current depressive disorder initially manifested in 
service.  In fact, the January 2006 VA examiner specifically 
stated, based upon a review of the complete record including 
service medical records, that the veteran's major depressive 
disorder does not appear to be related to alcohol/drug abuse 
or related to service.  This is the only nexus opinion in the 
file and it does not support the veteran's claim.

Because there is no competent medical evidence establishing a 
nexus between the veteran's currently diagnosed major 
depressive disorder and his active service, there is no basis 
upon which to grant service connection under 38 C.F.R. 
§ 3.303(a).  The Board notes that when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his service connection claim. Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  The U.S. Court of Appeals for Veterans Claims has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the veteran a letter in March 2005 informing him of 
what was necessary to establish his claim, what evidence he 
was expected to provide, and what VA would obtain on his 
behalf.  These letters satisfied the requirements of 
38 C.F.R. § 3.159(b)(1).  To whatever extent the recent 
decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  Since the claim is being denied, such 
matters are moot.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.  
As recently stated by the U.S. Court of Appeals for Veterans 
Claims (Court) in Bradford v. Nicholson, No 03-1204 (U.S. 
Vet. App. July 20, 2006), § 3.304(f)(3) provides 
"unequivocally" that "VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault" without first providing the requisite notice.  The 
Court also stated that § 3.304(f)(3) requires VA to advise 
personal assault claimants that credible supporting evidence 
of a stressor may include (1) "evidence from sources other 
than the veterans service records" or (2) "evidence of 
behavior changes."  The March 2005 letter to the veteran 
meets this notice requirement.  VA's duty to notify the 
veteran was met in this case.

VA also has a duty to assist the veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d). Here, the veteran's statements, 
his service medical records, service personnel records, post-
service VA treatment records, and VA examination report have 
been associated with the claims folder.  The RO attempted to 
obtain evidence in support of an allegation of in-service 
sexual assault, but received negative responses from the 
JSRRC, U.S. Army Crime Records Center/U.S. Army Criminal 
Investigation Division, and Martin Army Community Hospital at 
Ft. Benning, Georgia.  The veteran has not notified VA of any 
additional relevant evidence.  VA has done everything 
reasonably possible to assist the veteran. A remand for 
further development of this claim would serve no useful 
purpose. VA has satisfied its duties to notify and assist the 
veteran and further development is not warranted.


ORDER

Entitlement to service connection for a mental condition, to 
include post-traumatic stress disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


